DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a control unit and unit (ECS/A) in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections–35 USC §112
The following is a quotation of35 U.S.C. 112(b):
(B)CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “a control unit (CU) that automatically controls” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of “controls”. In particular, the specification merely states “automatically controls”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the controls. As would be recognized by those of ordinary skill in the art, there are many different ways to control. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1, 6, 7, 9, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GROHMANN BORIS DE102008022895A1.

Regarding claim 1, GROHMANN BORIS discloses 
A method of controlling an overly determined actuator system (Fig. 3), said actuator system having a first number of actuators (ai) (Item 31), said first number of actuators is greater than a second number of said actuators (Item 32) needed to perform a predetermined physical task with said actuator system (“Not all actuators of the first group 31 a corresponding actuator of the group 32 have to realize a redundancy concept” which implies that the number of actuators in each group vary), the method comprising: 

    PNG
    media_image1.png
    480
    1507
    media_image1.png
    Greyscale


automatically controlling said first number of actuators (ai) with a control unit (CU) for jointly performing said predetermined physical task; repeatedly checking a functional state of said first number of actuators (ai) in order to detect an actuator failure of any one of said first number of actuators (ai); in case of any detected actuator failure, generating at least one emergency signal (EM) (Executing task S) representative of an adapted physical task to be performed by a remaining number of said actuators (ai), wherein said emergency signal (EM) is generated based on dynamics and kinematics of the actuator system, on known physical capacities at least of the remaining number of said actuators (ai) (Higher secured tasks are designed to prevent the failure), and optionally on a computational performance model of the actuator system; 
wherein said adapted physical task comprises activating each of said remaining actuators (ai) below a predetermined threshold of maximum physical load (When the task is 80% fulfilled which is done by number of actuators. Here 100% is considered as the maximum load) on any respective one of the actuators (a) and activating an ensemble of said remaining actuators (a) in a way to prevent further damage (Without causing significant failure) to the actuator system.

    PNG
    media_image2.png
    311
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    975
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    365
    1523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    426
    1505
    media_image5.png
    Greyscale





Regarding claim 6, GROHMANN teaches, wherein said adapted physical task comprises shutting down the actuator system. (It should be noted that upon failure the group of actuator is shut down)

    PNG
    media_image6.png
    469
    1496
    media_image6.png
    Greyscale

Regarding claim 7, GROHMANN teaches, wherein said actuator functional state is repeatedly communicated by the actuators (ai) to the control unit (CU) or to a dedicated emergency control unit.

    PNG
    media_image7.png
    258
    1509
    media_image7.png
    Greyscale


Regarding claim 9, GROHMANN teaches, wherein said actuators comprise propulsion units that form part of a multi-actuator aerial vehicle (Helicopter), MAV, which is an electrically powered VTOL aircraft for transporting at least one of loads or passengers.

    PNG
    media_image8.png
    134
    1487
    media_image8.png
    Greyscale

Regarding claim 14, GROHMANN BORIS discloses 
 An emergency control system (See Fig. 3) for controlling an overly determined actuator system, said system having a first number of actuators (ai) and said first number of actuators is greater than a second number of the actuators needed to perform a predetermined physical task with said actuator system, the emergency control system comprising: 
a control unit (CU) (Items 51 and 52) that automatically controls said first number of actuators (ai) for jointly performing said predetermined physical task; a function for repeatedly checking a functional state of said first number of actuators (ai) in order to detect an actuator failure of any one of said first number of actuators (ai); 
a emergency signal device or unit (ECS/A) (Items 91, 91 along with items 51 and 52) that, in case of any detected actuator failure, is configured to generate at least one emergency signal (EM) representative of an adapted physical task to be performed by a remaining number of said actuators (ai), said emergency signal (EM) is generated based on kinematics of the overall actuator system, on known physical capacities at least of the remaining actuators (ai), and optionally on a computational performance model of the overall actuator system; wherein said adapted physical task comprises activating each of said remaining actuators (ai) below a predetermined threshold of maximum physical load on a respective one of the actuators (ai) and activating an ensemble of the remaining actuators (ai) in a way to prevent further damage to the actuator system. (See claim 1 rejection for detail)

Regarding claim 15, GROHMANN , wherein the system is configured for use with a multi-actuator aerial vehicle, MAV, comprising an electrically powered VTOL aircraft for transporting at least one of loads or passengers, said actuators (ai) comprise propulsion units (Items 4 and 5) which form part of said MAV, and the control unit comprises a flight control unit. 

    PNG
    media_image9.png
    466
    975
    media_image9.png
    Greyscale


Regarding claim 16, GROHMANN teaches An aircraft comprising a multi-actuator aerial vehicle, MAV, formed as an electrically powered VTOL aircraft (See abstract section) for transporting at least one of loads or passengers, said aircraft comprising: an overly determined actuator system having a first number of actuators (ai) and said first number of actuators is greater than a second number of said actuators needed to perform a predetermined physical task with said actuator system, said actuators (ai) comprising propulsion units (Items 4 and 5); and the emergency control system according to claim 14 (See claim 14 rejection for detail).

    PNG
    media_image10.png
    711
    1489
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    242
    975
    media_image11.png
    Greyscale


Regarding claim 17, GROHMANN teaches, wherein the propulsion units comprise rotors/propellers (R) or motor-propeller units.

    PNG
    media_image12.png
    266
    1481
    media_image12.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  GROHMANN BORIS DE102008022895A1 in a view of Cutler US Patent No. 10,112,727 B1.
Regarding claim 2, GROHMANN does not teach but Cutler discloses, wherein the repeatedly checking of the functional state of the said first number of actuators is performed by a failure detection algorithm which accepts at least one of the following inputs: - an actuator health status from each said actuator (Via sensor data) (a); - commanded actuator values computed by the control unit (CU); - output of an external disturbance observer; - computed actuator commands; - known system parameters, particular mass, moment of inertia, system geometry, which may be subject to uncertainties; - available measurements/estimates of the system state, e.g., attitude, altitude, rotational velocities; and - translational velocities; wherein said algorithm combines at least a plurality of said inputs with a probability value between 0 and 1 for each said actuator (ai), where 0 indicates that the individual actuator has failed with 0% probability and 1 indicates that the individual actuator has failed with 100% probability, and wherein said algorithm detects a failure for a particular one of the actuators (ai) if said probability value for said particular one of said actuators (ai) is higher than a heuristically set value. (See column 3, lines 13-49, column 8, lines 47-67, column 9, lines 1-3. Probability is inherently between 0% and 100%)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use a failure detection algorithm with a probability value as disclosed by Cutler in GROHMANN’s to increase thrust in order to account for the malfunctioning rotor as mentioned in Cutler’s column 4, lines 1-12.

Regarding claim 3, GROHMANN does not teach but Cutler discloses translating said emergency signal (EM) to a communication signal (Actuator failure data) and that is adapted for communication to a human operator of the actuator system, said communication signal being indicative of an operator action required to perform said adapted physical task (See column 3, lines 14-67, column 9, lines 25-64).

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to communicate the emergency signal as disclosed by Cutler in GROHMANN’s teachings to identify a set of one or more malfunctioning actuators as disclosed in Cutler’s abstract section.

Regarding claim 4, GROHMANN does not teach but Cutler discloses translating said emergency signal (EM) to a control signal (Actuator commands) that is adapted to be communicated to the human pilot or is communicated to an auto-pilot of the actuator system, which uses the control unit (CU) (Item 106) in order to control the actuator system, said control signal being adapted to activate the remaining actuators (ai) to perform said adapted physical task.
(See column 3, lines 14-67, column 9, lines 25-64).

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to translate the emergency signal to the control signal as disclosed by Cutler in GROHMANN’s teachings to increase thrust in order to account for the malfunctioning rotor as mentioned in Cutler’s column 4, lines 1-12.

Regarding claim 5, GROHMANN does not teach but Cutler discloses wherein the emergency signal (EM) is adapted to trigger an emergency procedure for saving the actuator system. (See column 4, lines 60-67)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to adapt to trigger the emergency signal as disclosed by Cutler in GROHMANN’s teachings to compensate for the failing rotor as mentioned in Cutler’s column 4, lines 60-67.

Regarding claim 8, a combination of GROHMANN and Cutler discloses, wherein at least one of the method steps is carried out by the algorithm (E CS/A) which is installed on and performed by at least one of said control unit (CU) or a dedicated emergency control unit (See Cutler’s column 3, lines 14-37).

Regarding claim 10, GROHMANN does not teach but Cutler discloses, wherein said emergency signal (EM) is applied to a motion planning device (MP) (Item 106), and said motion planning device (MP) uses the emergency signal (EM) to adapt a pre-planned flight trajectory of the MAV and to determine at least one possible adapted flight trajectory. (See column 4, lines 1-12, column 8, lines 47-59)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to adapt to use a motion planning device as disclosed by Cutler in GROHMANN’s teachings to increase the thrust in order to account for the malfunctioning rotor as disclosed in Cutler’s column 4, lines 1-11.

Regarding claim 11, a combination of GROHMANN and Cutler teaches wherein in the case of multiple ones of the possible adapted flight trajectories, the motion planning device (MP) automatically selects the possible adapted flight trajectory which is closest to a pre-planned flight trajectory, and the control unit (CU) controls the remaining actuators (ai) accordingly (See Cutler’s column 4, lines 1-12, column 8, lines 47-59); or wherein in the case of only a single one of the possible adapted flight trajectories, the motion planning device (MP) automatically suggests an overrule command and provides said overrule command to a trajectory tracking unit (TT), which enables the MAV to at least locally deviate from said pre-planned flight trajectory.

Regarding claim 12, a combination of GROHMANN and Cutler teaches, wherein locally deviating from a pre-planned flight trajectory comprises: implementing a potential field covering at least a respective local area; and using at least one of the motion planning device (MP) or the trajectory tracking unit (TT) to at least locally recalculate the pre-planned flight (Desired trajectory) trajectory based on said potential field. (See column 4, lines 1-12)

Regarding claim 13, a combination of GROHMANN and Cutler teaches, wherein the motion planning device (MP) sets a geo- metrical or geographical extent of said potential field; and the trajectory tracking unit (TT) decides whether or not local deviation (Change or updated) is permitted (See Cutler’s column 10, lines 3-22).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughey (US Pub. No. 2006/0266881 A1) discloses redundant plurality electrically-powered thrust units as mentioned in para 0034.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846